Case 2:20-mj-16087-ARM Document 4 Filed 09/17/20 Page 1 of 1 PagelD: 4

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Magistrate Case No. QD— ) bos")

Vv.

ORDER

x {Nr Mice Ly NColh
The financial ability of the defendant to retain counsel having been established by the

Court, and the defendant not having waived the appointment of counsel,
IT1Sonthis day of Septembeér , 2020
ORDERED that the Office of the Federal Public Defender for the District of New

Jersey is hereby appointed to represent said defendant in this cause until further Order of the

G / 7 y 90 HONORABLE ANTHONY R.MAUTONE.
/ ( UNITED STATES MAGISTRATE JUDGE

Court.

 

 

 
